Exhibit 10-d

 

THIRD AMENDMENT
OF
ADC TELECOMMUNICATIONS, INC.
DEFERRED COMPENSATION PLAN
(1989 Restatement)

 

 

The “ADC Telecommunications, Inc. Deferred Compensation Plan (1989 Restatement)”
adopted by the Board of Directors of ADC Telecommunications, Inc., a Minnesota
Corporation, on September 24, 1989, effective November 1, 1989, as amended by
First and Second Amendments effective March 12, 1996 (hereinafter collectively
referred to as the “Plan Statement”), is hereby further amended as follows:

 

1.             Effective December 9, 2003, the following Section 2.5 shall be
added to Section 2 of the Plan Statement as follows:

 

2.5           Plan Termination Transition – Effective December 9, 2003, no
further deferrals of Deferrable Compensation may be made by any Participant, and
no otherwise Eligible Employees may become Participants in the Plan.  The Plan
shall remain in existence until such time as all Account balances have been
fully paid to Participants in accordance with their elections, at which time the
Plan shall be automatically terminated.

 

2.             Except as herein expressly amended, the Plan Statement shall
continue in full force and effect.

 

IN WITNESS WHEREOF, ADC Telecommunications, Inc. has caused this Third Amendment
to be executed by a duly authorized officer.

 

 

December 9, 2003

 

ADC TELECOMMUNICATIONS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey D. Pflaum

 

 

 

 

Jeffrey D. Pflaum

 

 

Its:

Corporate Secretary

 

--------------------------------------------------------------------------------